Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 1, 2019

                                     No. 04-19-00519-CV

               MCCOMBS ENERGY, LTD. and McCombs Energy GP, LLC,
                                Appellants

                                               v.

 F4 RESOURCES, L.P., F4 Resources, GP, LLC, McCombs GHI, LLC, Charles Forney, John
  M. Forney, Phillip Forney, William Forney Jr., William Forney III, Ricky Haikin and Larry
                                          Wyont,
                                         Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-05774
                          Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
       Petitioners’ unopposed first motion for an extension of time to file a petition for
permissive appeal is granted. We order the petition for permissive appeal, if any, due by August
15, 2019.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court